Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The claim numbers cited in paragraph [0079] do not correspond to the present set of claims.  Note that the presently cited numbers or any subsequent amended numbers are unlikely to correspond to the final claim numbering, which will not be determined until a notice of allowance is issued.  That is, the application will not be allowed with an outstanding objection to the specification, however, final claim numbering will not be determined until the application is allowed.  Examiner suggests that paragraph [0079] be deleted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golder et al. (9,705,393).
Fig. 2a shows an apparatus, comprising: a voltage regulator circuit 112 configured to generate a particular voltage level on a regulated power supply node (output of 112) using a feedback signal 220; and a package 113 that includes an integrated circuit and a package power supply node 114 coupled to the regulated power supply node via a power distribution network (114 branches to 206-209), wherein the integrated circuit includes a plurality of circuit blocks (col 4, lns 16-17) coupled to a corresponding plurality of local power supply nodes (106-109), and wherein the integrated circuit is configured to: select a particular local power supply node of the corresponding plurality of local power supply nodes based on respective levels of activity of the plurality of circuit blocks (see description of Fig. 4); and generate (via 214) the feedback signal using a voltage level of the particular local power supply node as recited in claim 21.
To generate the feedback signal using the voltage level of the particular local power supply node, the integrated circuit is further configured to couple the particular local power supply node to a feedback node 220 through which the feedback signal propagates as recited in claim 22.
The integrated circuit includes a plurality of power switch circuits 206-209, and wherein to generate the feedback signal the integrated circuit is further configured to activate a particular device (switch within each of boxes 20-209) within a particular power switch circuit of the plurality of power switch circuits, wherein the particular device is coupled between the particular local power supply node and the feedback node as recited in claim 23.
The integrated circuit is further configured to: select a first local power supply node of the corresponding plurality of local power supply nodes for a first time period; select a second local power supply node of the corresponding plurality of local power supply nodes for a second time period; and generate the feedback signal using a first voltage level of the first local power supply node during the first time period; and generate the feedback signal using a second voltage level of the second local power supply node during the second time period (see description of Fig. 3) as recited in claim 24.
The integrated circuit is further configured to de-couple a different circuit block from the package power supply node in response to an activation of a power gating mode as recited in claim 25.  A "power gating mode" is seen as any mode in which one of the switches in boxes 206-209 is closed.  Since only one switch is closed at a time, a different circuit block is always de-coupled before another power gating mode is activated.  Again, see the description of Fig. 3.
The integrated circuit includes a power switch circuit (206-209) coupled between the package power supply node and the particular local power supply node as recited in claim 26.
The plurality of circuit blocks includes at least one processor circuit (col 13, ln 36; col 13, ln 39; col 15, ln 60) as recited in claim 27.
The reference as described with respect to claim 21 performs the method of claim 28.  Adjusting the voltage regulator circuit is by way of 222, 110 and 254.
The reference as described with respect to claim 22 performs the method of claim 29.
The reference as described with respect to claim 23 performs the method of claim 30.  
The reference as described with respect to claim 24 performs the method of claim 31.
The first time period and the second time period are non-overlapping (see description of Fig. 3) as recited in claim 32.
The reference as described with respect to claim 25 performs the method of claim 33.  
The reference as described with respect to claim 27 performs the method of claim 34.  
Fig. 2a shows an apparatus, comprising: a substrate including a plurality of traces (the reference is generally directed toward integrated circuits (col 1, ln 5) and chips (col 4, ln 49) which are seen to inherently include substrates and traces); a first package 102 coupled to the substrate, wherein the first package includes a first integrated circuit including a voltage regulator 222 circuit configured to generate a particular voltage level on a power supply node  226 using a feedback signal 220, wherein the power supply node is coupled (via 110) to a particular trace 254 of the plurality of traces; and a second package 103 coupled to the substrate, wherein the second package includes a second integrated circuit that includes a plurality of circuit blocks (col 4, lns 16-17) coupled to a corresponding plurality of local power supply nodes (106-109), wherein the second integrated circuit is configured to: select a particular local power supply node of the corresponding plurality of local power supply nodes based on respective levels of activity of the plurality of circuit blocks (see description of Fig. 4); and generate the feedback signal using a voltage level of the particular local power supply node (via 214) as recited in claim 35.  Although Fig. 2a is described as a functional block diagram, "package" is broadly interpreted, such as, for example, any grouping of similar components.  For example, 102 is a "package" of control components.  Moreover, any component within an integrated circuit is itself an integrated circuit.  Thus, any component or components may be arbitrability grouped or designated as a "first integrated circuit" or a "second integrated circuit". 
To generate the feedback signal using the voltage level of the particular local power supply node, the second integrated circuit is further configured to couple the particular local power supply node to a feedback trace k1-k4 (traces must inherently exist between 106-109 and k1-k4, respectively) of the plurality of traces, wherein the feedback signal propagates through the feedback trace as recited in claim 36.
The second integrated circuit includes a plurality of power switch circuits (206-209), and wherein to generate the feedback signal the second integrated circuit is further configured to activate a particular device (switch within each of boxes 20-209) within a particular power switch circuit of the plurality of power switch circuits, wherein the particular device is coupled between the particular local power supply node and the feedback trace as recited in claim 37.
The second integrated circuit is further configured to: select a first local power supply node of the corresponding plurality of local power supply nodes for a first time period; select a second local power supply node of the corresponding plurality of local power supply nodes for a second time period; and generate the feedback signal using a first voltage level of the first local power supply node during the first time period; and generate the feedback signal using a second voltage level of the second local power supply node during the second time period (see description of Fig. 3) as recited in claim 38.
The second integrated circuit is further configured to de-couple a different local power supply node of the corresponding plurality of local power supply nodes from the particular trace in response to activating a power gating mode, wherein the different local power supply node is coupled to a different circuit block of the plurality of circuit blocks as recited in claim 39.  A "power gating mode" is seen as any mode in which one of the switches in boxes 206-209 is closed.  Since only one switch is closed at a time, a different circuit block is always de-coupled before another power gating mode is activated.  Again, see the description of Fig. 3.
The second integrated circuit includes a power switch circuit 206-209 coupled between the particular trace and the particular local power supply node as recited in claim 40.

Prior Art
In addition to the Golder et al. (9,705,393) reference cited above, applicant should carefully review the Iwami et al. (5,796,982) reference.  See, for example, the office action mailed 9/10/21 in connection with the parent application 17/006,707.  Also see Ho et al. (10,627, 839) which appears to show a voltage regulator circuit 105/205 with multiple outputs and corresponding multiple switched feedback paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849